Citation Nr: 0632905	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for a post-traumatic stress disorder (PTSD) with alcohol 
abuse.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to 
October 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2004 
rating decision of the VA Regional Office (RO) in Newark, New 
Jersey that granted service connection for PTSD and assigned 
a 10 percent disability evaluation, effective from April 18, 
2003.  The veteran filed a notice of disagreement with the 
rating established and an appeal ensued.  By rating action 
dated in July 2004, the 10 percent disability evaluation for 
PTSD was increased to 50 percent, effective from April 18, 
2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the title page.


FINDINGS OF FACT

1.  The veteran's PTSD with alcohol abuse is manifested by 
symptoms that include anxiety, depression, flashbacks, social 
isolation, blunted and/or flat affect, impaired insight and 
judgment, and hypervigilance; his symptoms result in no more 
than reduced reliability and productivity; deficiencies in 
most areas are not shown.  

2.  The veteran was requested to report for additional VA 
examination on two separate occasions in 2006; he was 
notified in February and March 2006 of the consequences of 
his failure to report for examination.

3.  The veteran failed to report for scheduled VA 
examinations and no cause was given for his failure to 
appear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD with alcohol abuse have not been met. 38 U.S.C.A. 
§§  1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.326, 3.655, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2006).  Under the circumstance noted below, the 
Board finds that no further notification and development 
action is needed to fairly adjudicate the claim on appeal. 

In this case, the veteran was requested to report for VA 
examination to determine the status of his service-connected 
psychiatric disorder.  In letters dated in February and March 
2006, he was advised that if he did not report for 
examination without good cause, the claim would be decided 
based on the evidence of record.  38 C.F.R. § 3.655 (2006).  
The veteran failed to report for examinations in February and 
April 2006 and did not provide any reason for his failure to 
appear.

When entitlement to a benefit cannot be established without 
examination or re-examination, and a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When an examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655 (2006).

As indicated above, the veteran has not cooperated in VA's 
attempt to secure evidence, including that which might be 
obtained by VA examination, and has not responded to any VA 
request for additional information.  There remains no known 
avenue for securing additional evidence in support of his 
claim.  The Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist is not always a one-way street.  
In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of evidence necessary to establishing 
entitlement to benefits.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Kowalski v. Nicholson, No. 02-1284 
(Jun. 8 2005).  The Court has held that it is incumbent upon 
the veteran to submit to VA examinations if he is applying 
for compensation.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992), citing Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As noted below, the available record does not 
provide a basis for award of a rating greater than 50 
percent.  Therefore, an examination was required to establish 
the benefit sought.  VA must consequently rate this case on 
the evidence of record as it currently exists because the 
claim on appeal was an original compensation claim.  
38 C.F.R. § 3.655; 38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Accordingly, the Board will proceed to 
adjudicate the case based on the evidence of record.  See 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's service-connected PTSD is evaluated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006) under a general rating formula for mental disorders.  
Under that rating criteria, a 50 percent rating for PTSD is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

VA outpatient clinical records dated in May 2001 show that 
the appellant was brought into the emergency room after his 
wife called 911 because of verbal abuse and threats to hurt 
her.  It was noted that he had a problem with alcohol and 
acted differently when he drank, and that he had a lot of 
other issues.  It was recorded that the veteran admitted to 
the above and that he became tearful when recounting several 
stressors, including a terminally ill grandmother, feeling 
that his wife married him for a green card, insecurity about 
his wife having a better job, and feeling that she was 
cheating on him.  He related that he suffered from flashbacks 
and nightmares concerning events he witnessed during his time 
in the Navy, but said that this did not happen often.  It was 
noted that he had been seen by a psychiatrist two years 
before and was given some pills for "nerves" and had had 
counseling for "stress."  He denied past suicide attempts.  
Personal history indicated that the veteran had been married 
for five years and had no children.  He worked re-selling T-
shirts.

On mental status examination, the veteran was casually 
dressed and cooperative.  Speech was loud, coherent, and 
relevant.  Mood was "okay" and affect was flat.  He denied 
hallucination, suicidal or homicidal thoughts, intent or 
plans.  It was reported that the appellant had no loose 
associations, thought blocking or flight of ideas.  He was 
alert and oriented.  Insight was poor and judgment was 
somewhat impaired.  Axis I diagnoses of alcohol dependence, 
status-post intoxication, rule out substance abuse disorder, 
rule out PTSD, and rule out major depression were rendered.  
An Axis II diagnosis of paranoid personality traits was also 
provided.  The examiner commented that at that time, the 
veteran was not intoxicated, not actively psychotic, suicidal 
or homicidal, or depressed or manic.  A Global Assessment of 
Functioning (GAF) score of 55 was provided. 

The veteran was afforded a VA psychiatric examination for 
PTSD purposes in May 2003.  It was noted that he participated 
in Desert Storm and Desert Shield and saw action in Somalia.  
He talked about seeing dead bodies and said he was shot at.  
He reported symptoms of anxiety, nightmares and flashbacks.  
It was noted that he was hypervigilant and was startled by 
loud noises.  The appellant indicated that he had had such 
symptoms two to three times a week for a few years, and that 
they were of moderate intensity.  It was reported that he had 
worked in light industrial jobs in the past and was generally 
able to perform this type of work.  He related that he had an 
associate's degree, had some problems in his relationships, 
was somewhat isolative and had few friends.  A history of 
alcohol abuse in the past was cited.  It was reported the 
veteran spent most of his time working as a vendor.

On mental status examination, the veteran was observed to be 
dressed casually.  He was cooperative, and his mood was 
neutral.  Affect was blunted and speech was normal.  No 
perceptual problems were appreciated.  Thought processes and 
content were normal.  There was no suicidal or homicidal 
ideation.  The appellant was oriented to person, place, and 
time.  Insight, judgment and impulse control were fair.  
Following examination, diagnoses of PTSD and alcohol abuse 
were rendered.  He was determined to have moderate symptoms 
with a GAF score of 50. 

VA outpatient clinical records dated in 2004 show that the 
appellant sought treatment for a number of complaints and 
disorders, including psychiatric disability.  In March 2004, 
it was recorded that he was seen with complaints of feeling 
very anxious, confused, depressed, and having nightmares, 
flashbacks and night sweats related to his war experience.  
He reported passing suicidal thoughts for a few days, but 
with no plan.  It was noted that he was homeless.  On mental 
status evaluation, he was alert and oriented and cooperative.  
Mood was depressed and affect was anxious.  Speech was clear 
and goal directed.  The appellant denied suicidal/homicidal 
ideation.  No audiovisual hallucinations were reported.  No 
delusions were elicited.  It was found that insight and 
judgment were impaired.  Impressions of PTSD with depression 
and alcohol abuse were rendered.  It was recorded that he was 
offered admission to the psychiatric unit and referral to the 
alcohol treatment program but refused these options.  It was 
noted that the veteran did not meet the criteria for 
involuntary admission.  Medication was prescribed.

The veteran was informed by letter dated in February 2006 
that he would be scheduled for an examination in connection 
with his PTSD claim.  He was notified that if he failed to 
report, a decision would be made on the evidence of record.  
The appellant failed to report for examination later that 
month.  A letter dated in March 2006 once again notified the 
appellant of a pending VA compensation examination and the 
consequences of his failing to report as scheduled.  He did 
not report for examination scheduled in April 2006.  No 
explanation or reason was provided for his failure to appear 
on both occasions.  

The Board observes that the veteran displays symptoms of PTSD 
that are significant, which include nightmares, anxiety, 
depression, flashbacks, and social isolation that result in 
deficiencies in such areas as work, family relations, 
judgment, thinking and mood.  However, there is little 
clinical evidence in this instance for which a 70 percent 
evaluation is warranted.  It is demonstrated that there is 
little or no symptomatology consistent with the 70 percent 
disability rating criteria which include active suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
The evidence indicates that although the veteran has 
occasionally experienced some of these symptoms, his problems 
are more akin to those that characterize the 50 percent 
rating criteria.

While it has been noted on evaluation at times that the 
appellant displayed flat or blunted affect, and impaired 
insight and judgment, the record reflects that his cognitive 
functioning is intact on the whole.  He has been noted to be 
alert and oriented with normal and goal-directed speech.  The 
appellant has been observed to be casually groomed but not 
disheveled or lacking in hygiene.  He denies auditory or 
visual hallucinations.  No impulse control problems have been 
recorded.  There is no evidence of any suicidal intent or 
plan, a thought disorder, or delusions, although a paranoid 
content has been reported.  No current or past panic attacks 
are documented in the clinical data.  The record does not 
indicate that the veteran's concentration and memory are 
impaired.  The record also reflects that the appellant has a 
significant alcohol abuse history for which he has refused 
treatment, which is shown to contribute to his 
symptomatology.  

The Board notes that the veteran's has been given GAF scores 
of 50 to 55 during the pendency of the appeal, which defines 
no more than moderate to borderline serious symptoms, and is 
consistent with a level of psychiatric impairment 
contemplated by the currently assigned 50 percent evaluation.  
See Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  The Board thus finds that the overall symptoms 
exhibited by the veteran show a disability picture that more 
nearly approximates the criteria for the currently assigned 
50 percent evaluation since the award of service connection.  
See Fenderson, supra.

For the foregoing reasons, the Board finds that the 
psychiatric symptoms due to PTSD with alcohol abuse represent 
occupational and social impairment with no more than reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  
This level of impairment is consistent with the criteria for 
the assigned 50 percent evaluation for the disability.

Additionally, there is no showing that the symptomatology 
associated with the service-connected disability reflects 
such an exceptional or unusual disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board thus finds that the preponderance of the evidence 
is against the claim for an initial rating in excess of 50 
percent for PTSD with alcohol abuse.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

As noted previously, when a claimant fails to appear for a 
needed examination pursuant to a claim for a higher original 
award, the claim will be decided on the available record 
unless the appellant has good cause for his failure to 
appear.  See 38 C.F.R. § 3.655(b).  Given the lack of 
evidence showing that any criteria for a higher rating are 
met, and because good cause for failure to appear for the 
scheduled examination has not been shown, the Board finds 
that the preponderance of the available evidence is against 
the claim for an evaluation in excess of 50 percent for PTSD.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


